UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 16-3090
                                  ________________

                           UNITED STATES OF AMERICA

                                           v.

                                 CLIFFORD WARES,
                                            Appellant
                                 ________________

                       Appeal from the United States District Court
                              for the District of New Jersey
                      (D.C. Criminal Action No. 2-15-cr-00570-001)
                          District Judge: Honorable Esther Salas
                                    ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     May 8, 2017

            Before: AMBRO, RESTREPO, and NYGAARD, Circuit Judges

                              (Opinion filed May 17, 2017)

            ORDER AMENDING NOT PRECEDENTIAL OPINION

AMBRO, Circuit Judge

     IT IS NOW ORDERED that the Not Precedential Opinion in the above case filed
May 17, 2017, be amended as follows:

      On page 2, line 1, replace the first sentence “Defendant Clifford Wares was
convicted of possessing child pornography.” with “Clifford Wares was convicted of
crimes involving child pornography and enticement of minors.”

                                                By the Court,
                                                s/ Thomas L. Ambro, Circuit Judge
Dated: May 25, 2017